Citation Nr: 1631027	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  13-16 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1972.  His service included a tour in Vietnam as an infantryman. 

This appeal to the Board of Veterans' Appeals (Board) arose from December 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Portland, Oregon, that-in pertinent part, denied the benefit sought on appeal.

In March 2016, the Veteran appeared at a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts in his written submissions and hearing testimony that the audiologic examiner pressed him into giving an inaccurate date of the 1990s as the date of onset for his hearing loss.  In fact, the Veteran testified, he honestly does not recall the date of onset.  His wife testified that she met him circa 1979, they married in 1983, and that he always has had the volume on the TV at a high level.  The Veteran's representative asserts that the examiner's nexus opinion was incomplete, as it did not discuss the threshold shift in the Veteran's hearing at separation.  See 11/01/2011 VBMS entry- VA Examination.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to an audiologic examiner equally qualified to the one who conducted the November 2011 audio examination.  Ask the examiner to opine whether there is at least a 50-percent probability that the Veteran's currently diagnosed bilateral hearing loss is due to his conceded in-service noise exposure, to include noise exposure of combat operations?  The examiner is asked to specifically consider whether the currently diagnosed hearing loss is causally connected to in-service noise exposure via delayed onset.

Inform the examiner that the lay evidence of onset of hearing loss in the late 1970s must be considered.  The examiner must also specifically discuss the difference in puretone thresholds as revealed at the hearing examinations for induction and separation.  Was there a threshold shift in the Veteran's hearing?  If so, was it significant, or otherwise relevant to the currently diagnosed hearing loss?

A comprehensive rationale for the conclusions reached in the opinion should be set forth.  The rationale should include an assessment or balancing of the conceded unprotected in-service noise exposure against the reported post-service noise exposure.

2.  After all of the above is complete, re-adjudicate the appeal considering all relevant evidence.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case (SSOC).  Then, if all is in order, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




